                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DAVID JEFFERSON,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-CV-84 RLW
                                                 )
DEANDRA MOORE,                                   )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of David Jefferson for leave to

commence this action without prepayment of the filing fee pursuant to 28 U.S.C. § 1915. Upon

consideration of the financial information provided with the motion, the Court finds that plaintiff

is financially unable to pay any portion of the filing fee. As a result, plaintiff will be granted

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Additionally, the Court has

reviewed the complaint and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319,

328 (1989); Denton v. Hernandez, 504 U.S. 25, 31 (1992). An action is malicious if it is

undertaken for the purpose of harassing the named defendants and not for the purpose of

vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987),

ajf'd 826 F.2d 1059 (4th Cir. 1987). A complaint fails to state a claim if it does not plead
"enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007).

                                                 The Complaint

        Plaintiff brings this action under the Fair Housing Act. Named as the only defendant in

this action is Deandra Moore, the leasing manager at plaintiffs apartment building at Collins

Terrace Apartments.

        Plaintiff alleges that he leased a residence from defendant Moore. Plaintiff claims that

Moore told him in March 1 of 2018 that she had not received his rent checks for February, March

and April of 2018. At that time, she filed an eviction notice against plaintiff. Plaintiff complains

that he spoke with his credit union who told him that defendant cashed the rent checks prior to

his eviction hearing. Plaintiff does not indicate whether he was evicted by defendant. However,

he states he would like to "catch up on the rent" and "stay in the apartment." Plaintiff further

seeks $74,999 for damages for duress.

                                                    Discussion

        The Fair Housing Act makes it unlawful to discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities

in connection therewith, on the basis of race, color, religion, sex, familial status, national origin,

or handicap.      42 U.S.C. § 3604(b), (f).          In this action, plaintiff has not alleged that he was

discriminated on the base of his race, color, religion, sex, familial status, national origin, or

handicap.     As a result, the complaint fails to state a claim under the Fair Housing Act.




1 Plaintiff's complaint states that this occurred in March of2018. However, the Court is unsure ifthe rent checks for

April of 2018 were due prior to that time.

                                                          2
       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.#

2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint is legally frivolous or fails to state a claim upon

which relief can be granted, or both.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED as moot.

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this   ~~ay of July, 2019.

                                                   ~
                                               /?(o~IE     L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                3
